Order entered January 9, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00907-CR
                                      No. 05-13-00908-CR

                          BRANDON SCOTT COPPOCK, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                     Trial Court Cause Nos. F05-524282-L, F12-27931-L

                                            ORDER
       The clerk’s records are overdue in these appeals. Accordingly, the Court ORDERS the

Dallas County District Clerk to file the clerk’s records in these appeals within TWENTY-ONE

DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                       /s/   LANA MYERS
                                                             JUSTICE